Citation Nr: 0811551	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-16 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for a 
traumatic left hand injury to include left middle finger and 
ring finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had numerous period of active service, including 
most recently from February 2003 until February 2004.  In 
addition, he had approximately 121/2 years of prior active 
service.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.

The veteran provided testimony at an October 2007 hearing 
before the undersigned.  A copy of the transcript is 
associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, it is determined that a VA 
examination must be obtained to determine the severity of the 
veteran's left hand disability, for the reasons discussed 
below.

The veteran was last afforded a VA examination in May 2004.  
At his October 2007 hearing before the undersigned, he 
indicated that his left hand symptomatology had progressively 
worsened since the time of his last examination.  Given this, 
and because the record does not otherwise contain current 
outpatient treatment reports indicating the veteran's current 
disability picture, a new examination is necessary.  See 
VAOPGCPREC 11-95 (1995); Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).


Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected traumatic left hand injury to 
include left middle finger and ring 
finger.  The examiner should discuss all 
symptomatology associated with the 
service-connected disability and should 
specifically address the veteran's 
complaints of circulation problems, 
discoloration, tingling, and immobility 
of the left middle and left ring fingers.

The examiner should further comment as to 
whether any ankylosis is present, and if 
so, whether it is favorable or 
unfavorable.  Additionally, he should 
discuss whether there is any additional 
functional impairment of the left hand 
due to factors such as pain, weakness, 
fatigability, or incoordination.  Any 
opinions offered should be supported by a 
clear rationale consistent with the 
evidence of record.  

The claims folder should be reviewed in 
conjunction with the examination and the 
examination report should indicate that 
such review occurred.  

2.  Upon completion of the above, the AMC 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and should be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


